--------------------------------------------------------------------------------

EXHIBIT 10.1


CARMAX, INC.
2002 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED JUNE 23, 2009)


 
1.           Purpose. The purpose of this CarMax, Inc. 2002 Stock Incentive Plan
(the “Plan”) is to further the long term stability and financial success of
CarMax, Inc. (the “Company”) by (a) attracting and retaining key employees of
the Company through the use of stock incentives and (b) encouraging ownership in
the Company by members of the Company’s Board of Directors. It is believed that
ownership of Company Stock will stimulate the efforts of those employees upon
whose judgment and interest the Company is and will be largely dependent for the
successful conduct of its business. It is also believed that Incentive Awards
granted to employees and directors under this Plan will strengthen their desire
to remain with the Company and will further the identification of those
employees’ and directors’ interests with those of the Company’s shareholders.


2.           Definitions. As used in the Plan, the following terms have the
meanings indicated:
 
(a)           “Act” means the Securities Exchange Act of 1934, as amended.


(b)           “Applicable Withholding Taxes” means the minimum aggregate amount
of federal, state and local income and payroll taxes that the Company is
required by applicable law to withhold in connection with any Incentive Award.


(c)           “Board” means the Board of Directors of the Company.


(d)           “Change of Control” means the occurrence of either of the
following events: (i) any individual, entity or group (as defined in Section
13(d)(3) of the Act) becomes, or obtains the right to become, the beneficial
owner (as defined in Rule 13(d)(3) under the Act) of Company securities having
20% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors to the Board of the
Company (other than as a result of an issuance of securities initiated by the
Company in the ordinary course of business); or (ii) as the result of, or in
connection with, any cash tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions, the persons who were directors of the Company before
such transactions shall cease to constitute a majority of the Board or of the
board of directors of any successor to the Company.


(e)           “Code” means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
or replacement provision of the Code.


(f)           “Committee” means the committee appointed by the Board as
described under Section 14.


(g)           “Company” means CarMax, Inc., a Virginia corporation.

 
 

--------------------------------------------------------------------------------

 

(h)           “Company Stock” means the common stock of the Company. In the
event of a change in the capital structure of the Company, the shares resulting
from such a change shall be deemed to be Company Stock within the meaning of the
Plan.


(i)           “Company Stock Award” means an award of Company stock made without
any restrictions.


(j)           “Date of Grant” means the date on which an Incentive Award is
granted by the Committee.


(k)           “Disability” or “Disabled” means, as to an Incentive Stock Option,
a disability within the meaning of Code Section 22(e)(3), and, as to a
Restricted Stock Unit, a disability within the meaning of Code Section
409A(a)(2)(C).  As to all other forms of Incentive Awards, the Committee shall
determine whether a disability exists and such determination shall be
conclusive.


(l)           “Fair Market Value” means, for any given date, the fair market
value of the Company Stock as of such date, as determined by the Committee on a
basis consistently applied based on actual transactions in Company Stock on the
exchange on which it generally has the greatest trading volume.


(m)           “Incentive Award” means, collectively, the award of an Option,
Stock Appreciation Right, Company Stock Award or Restricted Award under the
Plan.


(n)           “Incentive Stock Option” means an Option intended to meet the
requirements of, and qualify for favorable federal income tax treatment under,
Code Section 422.


(o)           “Maturity Date” means, with respect to a Restricted Stock Unit,
the date upon which all restrictions set forth in Section 6(b) with respect to
such Restricted Stock Unit have lapsed or been removed pursuant to Section 6(g)
or Section 6(h).


(p)           “Nonstatutory Stock Option” means an Option that does not meet the
requirements of Code Section 422 or, even if meeting the requirements of Code
Section 422, is not intended to be an Incentive Stock Option and is so
designated.


(q)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Act.


(r)           “Option” means a right to purchase Company Stock granted under
Section 7 of the Plan, at a price determined in accordance with the Plan.


(s)           “Parent” means, with respect to any corporation, a parent of that
corporation within the meaning of Code Section 424(e).


(t)           “Participant” means any employee or director who receives an
Incentive Award under the Plan.

 
2

--------------------------------------------------------------------------------

 

(u)           “Restricted Award” means, collectively, the award of Restricted
Stock or Restricted Stock Units.


(v)           “Restricted Stock” means Company Stock awarded upon the terms and
subject to the restrictions set forth in Section 6.


(w)           “Restricted Stock Unit” means an award granted upon the terms and
subject to the restrictions and limitations set forth in Section 6 that entitles
the holder to receive a payment equal to the Fair Market Value of a share of
Company Stock on the Maturity Date.


(x)           “Rule 16b-3” means Rule 16b-3 adopted pursuant to Section 16(b) of
the Act. A reference in the Plan to Rule 16b-3 shall include a reference to any
corresponding rule (or number redesignation) of any amendments to Rule 16b-3
adopted after the effective date of the Plan’s adoption.


(y)           “Stock Appreciation Right” means a right to receive amounts from
the Company awarded upon the terms and subject to the restrictions set forth in
Section 8.


(z)           “Subsidiary” means any business entity (including, but not limited
to, a corporation, partnership or limited liability company) of which a company
directly or indirectly owns one hundred percent (100%) of the voting interests
of the entity unless the Committee determines that the entity should not be
considered a Subsidiary for purposes of the Plan. If a company owns less than
one hundred percent (100%) of the voting interests of the entity, the entity
will be considered a Subsidiary for purposes of the Plan only if the Committee
determines that the entity should be so considered. For purposes of Incentive
Stock Options, Subsidiary shall be limited to a subsidiary within the meaning of
Code Section 424(f).


(aa)           “Substitute Awards” means Incentive Awards granted or shares of
Company Stock issued by the Company in assumption of, or in substitution or
exchange for, awards previously granted, or the right or obligation to make
future awards, in each case, by a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines.


(bb)           “10% Shareholder” means a person who owns, directly or
indirectly, stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary of the Company.
Indirect ownership of stock shall be determined in accordance with Code Section
424(d).


3.           General. Incentive Awards may be granted under the Plan in the form
of Options, Stock Appreciation Rights, Company Stock Awards and Restricted
Awards. Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options. The provisions of the Plan referring to Rule 16b-3
shall apply only to Participants who are subject to Section 16 of the Act.
 

 
3

--------------------------------------------------------------------------------

 

4.           Number of Shares of Company Stock.


(a)           Subject to Section 13 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of 38,200,000 shares of Company Stock,
which shall be authorized, but unissued shares.


(b)           Subject to Section 13 of the Plan, no more than 3,000,000 shares
of Company Stock may be allocated to the Incentive Awards that are granted to
any one Participant during any single calendar year.


(c)           Shares of Company Stock that have not been issued under the Plan
and that are allocable to Incentive Awards or portions thereof that expire or
otherwise terminate unexercised may again be subjected to an Incentive Award
under the Plan. Similarly, if any shares of Restricted Stock issued pursuant to
the Plan are reacquired by the Company as a result of a forfeiture of such
shares pursuant to the Plan, such shares may again be subjected to an Incentive
Award under the Plan.


(d)           For purposes of determining the number of shares of Company Stock
that are available for Incentive Awards under the Plan, such number shall
include the number of shares of Company Stock under an Incentive Award tendered
by a Participant (either by actual delivery or attestation) or retained by the
Company in payment of the exercise price of an Option or SAR, or Applicable
Withholding Taxes.


(e)           Incentive Awards shall reduce the number of shares of Company
Stock available for Incentive Awards under the Plan only to the extent such
Incentive Awards are paid in shares of Company Stock, as opposed to payment in
cash or other consideration.


(f)           Substitute Awards shall not reduce the shares of Company Stock
authorized for grant under the Plan or the applicable limitations for grant to a
Participant under Section 4(b).  Additionally, in the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Incentive Awards under the Plan and shall not reduce the shares of Company Stock
authorized for grant under the Plan; provided that Incentive Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Participants
prior to such acquisition or combination.


5.           Eligibility.


(a)           All present and future employees and directors of the Company (or
any Parent or Subsidiary of the Company, whether now existing or hereafter
created or acquired) shall be

 
4

--------------------------------------------------------------------------------

 

eligible to receive Incentive Awards under the Plan. The Committee shall have
the power and complete discretion, as provided in Section 14, to select which
employees and directors shall receive Incentive Awards and to determine for each
such Participant the terms and conditions, the nature of the award and the
number of shares or units to be allocated to each Participant as part of each
Incentive Award.


(b)           The grant of an Incentive Award shall not obligate the Company or
any Parent or Subsidiary of the Company to pay a Participant any particular
amount of remuneration, to continue the employment of the Participant after the
grant or to make further grants to the Participant at any time thereafter.


6.           Company Stock Awards and Restricted Awards.


(a)           Whenever the Committee deems it appropriate to grant a Company
Stock Award, notice shall be given to the Participant stating the number of
shares of Company Stock for which the Company Stock Award is granted.  This
notice may be given in writing or in electronic form and shall be the award
agreement between the Company and the Participant. A Company Stock Award may be
made by the Committee in its discretion without cash consideration.


(b)           Whenever the Committee deems it appropriate to grant a Restricted
Award, notice shall be given to the Participant stating the number of shares of
Restricted Stock or number of Restricted Stock Units for which the Restricted
Award is granted and the terms and conditions to which the Restricted Award is
subject. This notice may be given in writing or in electronic form and shall be
the award agreement between the Company and the Participant. A Restricted Award
may be made by the Committee in its discretion without cash consideration.


(c)           A Restricted Award issued pursuant to the Plan shall be subject to
the following restrictions:


(i)           None of such shares or units may be sold, assigned, transferred,
pledged, hypothecated, or otherwise encumbered or disposed of until the
restrictions on such shares or units shall have lapsed or shall have been
removed pursuant to paragraph (h) or (i) below.


(ii)           The restrictions on such shares or units must remain in effect
for a period of no less than one year from the Date of Grant, except as provided
under paragraph (h) or (i) in the case of Disability, retirement, death or a
Change in Control.


(iii)           If a Participant ceases to be employed by the Company or a
Parent or Subsidiary of the Company, the Participant shall forfeit to the
Company any Restricted Awards, the restrictions on which shall not have lapsed
or shall not have been removed pursuant to paragraph (h) or (i) below, on the
date such Participant shall cease to be so employed.


(iv)           The Committee may establish such other restrictions on such
shares or units that the Committee deems appropriate, including, without
limitation, events of forfeiture and performance requirements for the vesting of
awards.

 
5

--------------------------------------------------------------------------------

 

(d)           Upon the acceptance by a Participant of an award of Restricted
Stock, such Participant shall, subject to the restrictions set forth in
paragraph (c) above, have all the rights of a shareholder with respect to the
shares of Restricted Stock subject to such award of Restricted Stock, including,
but not limited to, the right to vote such shares of Restricted Stock and the
right to receive all dividends and other distributions paid thereon.
Certificates, if any, representing Restricted Stock shall bear a legend
referring to the restrictions set forth in the Plan and the Participant’s award
agreement. If shares of Restricted Stock are issued without certificates, notice
of the restrictions set forth in the Plan and the Participant’s Award Agreement
must be given to the shareholder in the manner required by law.


(e)           Each Restricted Stock Unit shall entitle the Participant, on the
Maturity Date, to receive from the Company an amount equal to the Fair Market
Value on the Maturity Date of one share of Company Stock subject to any
limitations or enhancements on such value as the Committee may set forth in the
notice of the Restricted Stock Unit award.


(f)           The manner in which the Company’s obligation arising on the
Maturity Date of a Restricted Stock Unit shall be paid and date of payment shall
be determined by the Committee and shall be set forth in the Participant’s
Restricted Stock Unit agreement.  The Committee may provide for payment in
Company Stock or cash or a fixed combination of Company Stock and cash, or the
Committee may reserve the right to determine the manner of payment at the time
the payment is made.  Shares of Company Stock issued as payment for a Restricted
Stock Unit shall be valued at Fair Market Value on the Maturity Date subject to
any limitations or enhancements on such value as the Committee may set forth in
the notice of the Restricted Stock Unit award.


(g)           A Participant receiving an award of Restricted Stock Units shall
not possess any rights of a shareholder with respect to the Restricted Stock
Units and shall be entitled to receive payments equivalent to dividends and
other distributions paid on shares of Company Stock only to the extent set forth
in the Restricted Stock Unit agreement.


(h)           The Committee shall establish as to each Restricted Award the
terms and conditions upon which the restrictions set forth in paragraph (c)
above shall lapse. Such terms and conditions may include, without limitation,
the lapsing of such restrictions as a result of the Disability, death or
retirement of the Participant or the occurrence of a Change of Control.


(i)           Notwithstanding the forfeiture provisions of paragraph (c)(iii)
above, the Committee may at any time, in its sole discretion, accelerate the
time at which any or all restrictions will lapse or remove any and all such
restrictions.


(j)           Each Participant shall agree at the time his Company Stock Award
and/or Restricted Award is granted, and as a condition thereof, to pay to the
Company or make arrangements satisfactory to the Company regarding the payment
to the Company of, Applicable Withholding Taxes. Until such amount has been paid
or arrangements satisfactory to the Company have been made, no stock
certificates free of a legend reflecting the restrictions set forth in paragraph
(c) above shall be issued to such Participant for Restricted Stock.  If
Restricted Stock is being issued to a Participant without the use of a stock
certificate, the restrictions set forth in paragraph (c) shall be communicated
to the shareholder in the manner required by law. As an alternative to making a
cash payment to the Company to satisfy Applicable Withholding Taxes for an award
of Company Stock or Restricted Stock,

 
6

--------------------------------------------------------------------------------

 

if the grant so provides, or the Committee by separate action so permits, the
Participant may elect to (i) deliver shares of Company Stock or (ii) have the
Company retain that number of shares of Company Stock that would satisfy all or
a specified portion of the Applicable Withholding Taxes. Any such election shall
be made only in accordance with procedures established by the Committee. The
Committee has the express authority to change any election procedure it
establishes at any time.  Applicable Withholding Taxes attributable to
Restricted Stock Units may be withheld from the payment by the Company to the
Participant for such Restricted Stock Units.


7.           Options.


(a)           Whenever the Committee deems it appropriate to grant Options,
notice shall be given to the Participant stating the number of shares for which
Options are granted, the exercise price per share, whether the Options are
Incentive Stock Options or Nonstatutory Stock Options, the extent, if any, to
which Stock Appreciation Rights are granted, and the conditions to which the
grant and exercise of the Options are subject. This notice may be given in
writing or in electronic form and shall be the stock option agreement between
the Company and the Participant.


(b)           The exercise price of shares of Company Stock covered by an
Incentive Stock Option shall be not less than 100% of the Fair Market Value of
such shares on the Date of Grant; provided that if an Incentive Stock Option is
granted to an employee who, at the time of the grant, is a 10% Shareholder, then
the exercise price of the shares covered by the Incentive Stock Option shall be
not less than 110% of the Fair Market Value of such shares on the Date of Grant.


(c)           The exercise price of shares of Company Stock covered by a
Nonstatutory Stock Option shall be not less than 100% of the Fair Market Value
of such shares on the Date of Grant.  No Nonstatutory Stock Option may be
exercised after ten years from the Date of Grant.


(d)           Options may be exercised in whole or in part at such times as may
be specified by the Committee in the Participant’s stock option agreement;
provided that the exercise provisions for Incentive Stock Options shall in all
events not be more liberal than the following provisions:


(i)           No Incentive Stock Option may be exercised after the first to
occur of:


(x)           Ten years (or, in the case of an Incentive Stock Option granted to
a 10% Shareholder, five years) from the Date of Grant,


(y)           Three months following the date of the Participant’s termination
of employment with the Company and any Parent or Subsidiary of the Company for
reasons other than death or Disability; or


(z)           One year following the date of the Participant’s termination of
employment by reason of death or Disability.

 
7

--------------------------------------------------------------------------------

 

(ii)           Except as otherwise provided in this paragraph, no Incentive
Stock Option may be exercised unless the Participant is employed by the Company
or a Parent or Subsidiary of the Company at the time of the exercise and has
been so employed at all times since the Date of Grant. If a Participant’s
employment is terminated other than by reason of death or Disability at a time
when the Participant holds an Incentive Stock Option that is exercisable (in
whole or in part), the Participant may exercise any or all of the then
exercisable portion of the Incentive Stock Option (to the extent exercisable on
the date of termination) within three months after the Participant’s termination
of employment. If a Participant’s employment is terminated by reason of his
Disability at a time when the Participant holds an Incentive Stock Option that
is exercisable (in whole or in part), the Participant may exercise any or all of
the then exercisable portion of the Incentive Stock Option (to the extent
exercisable on the date of Disability) within one year after the Participant’s
termination of employment. If a Participant’s employment is terminated by reason
of his death at a time when the Participant holds an Incentive Stock Option that
is exercisable (in whole or in part), the then exercisable portion of the
Incentive Stock Option may be exercised (to the extent exercisable on the date
of death) within one year after the Participant’s death by the person to whom
the Participant’s rights under the Incentive Stock Option shall have passed by
will or by the laws of descent and distribution.


(iii)           An Incentive Stock Option, by its terms, shall be exercisable in
any calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Company Stock with respect to which
Incentive Stock Options are exercisable for the first time during the calendar
year does not exceed $100,000 (the “Limitation Amount”). Incentive Stock Options
granted under the Plan and all other plans of the Company and any Parent or
Subsidiary of the Company shall be aggregated for purposes of determining
whether the Limitation Amount has been exceeded. The Committee may impose such
conditions as it deems appropriate on an Incentive Stock Option to ensure that
the foregoing requirement is met. If Incentive Stock Options that first become
exercisable in a calendar year exceed the Limitation Amount, the excess Options
will be treated as Nonstatutory Stock Options to the extent permitted by law.


(e)           The Committee may, in its discretion, grant Options that by their
terms become fully exercisable upon a Change of Control notwithstanding other
conditions on exercisability in the stock option agreement.


(f)           Notwithstanding the foregoing, an Option agreement may provide
that if on the last day of the term of an Option the Fair Market Value of one
share of Company Stock exceeds the exercise price of the Option, the Participant
has not exercised the Option and the Option has not expired, the Option shall be
deemed to have been exercised by the Participant on such day with payment made
by withholding shares of Company Stock otherwise issuable in connection with the
exercise of the Option.  In such event, the Company shall deliver to the
Participant the number of shares of Company Stock for which the Option was
deemed exercised, less the number of shares of Company Stock required to be
withheld for the payment of the total purchase price and Applicable Withholding
Taxes; any fractional share of Company Stock shall be settled in cash.

 
8

--------------------------------------------------------------------------------

 

8.           Stock Appreciation Rights.


(a)           Whenever the Committee deems it appropriate, Stock Appreciation
Rights may be granted in connection with all or any part of an Option, either
concurrently with the grant of the Option or, if the Option is a Nonstatutory
Stock Option, by an amendment to the Option at any time thereafter during the
term of the Option. Stock Appreciation Rights may be exercised in whole or in
part at such times and under such conditions as may be specified by the
Committee in the Participant’s stock option agreement. The following provisions
apply to all Stock Appreciation Rights that are granted in connection with
Options:


(i)           Stock Appreciation Rights shall entitle the Participant, upon
exercise of all or any part of the Stock Appreciation Rights, to surrender to
the Company unexercised that portion of the underlying Option relating to the
same number of shares of Company Stock as is covered by the Stock Appreciation
Rights (or the portion of the Stock Appreciation Rights so exercised) and to
receive in exchange from the Company an amount equal to the excess of (x) the
Fair Market Value on the date of exercise of the Company Stock covered by the
surrendered portion of the underlying Option over (y) the exercise price of the
Company Stock covered by the surrendered portion of the underlying Option. The
Committee may limit the amount that the Participant will be entitled to receive
upon exercise of the Stock Appreciation Right.


(ii)           Upon the exercise of a Stock Appreciation Right and surrender of
the related portion of the underlying Option, the Option, to the extent
surrendered, shall not thereafter be exercisable.


(iii)           The Committee may, in its discretion, grant Stock Appreciation
Rights in connection with Options which by their terms become fully exercisable
upon a Change of Control, which Stock Appreciation Rights shall only be
exercisable following a Change of Control. The underlying Option may provide
that such Stock Appreciation Rights shall be payable solely in cash. The terms
of the underlying Option shall provide the method by which the value of the
Company Stock on the date of exercise shall be calculated based on one of the
following alternatives:


(x)
the Fair Market Value of the Company Stock on the day of exercise;



(y)
the highest closing price of the Company Stock on the exchange on which it is
then traded, during the 90 days immediately preceding the Change of Control; or



(z)
the greater of (x) or (y).



(iv)           Subject to any further conditions upon exercise imposed by the
Committee, a Stock Appreciation Right shall be exercisable only to the extent
that the related Option is exercisable, and shall expire no later than the date
on which the related Option expires.

 
9

--------------------------------------------------------------------------------

 

(v)           A Stock Appreciation Right may only be exercised at a time when
the Fair Market Value of the Company Stock covered by the Stock Appreciation
Right exceeds the exercise price of the Company Stock covered by the underlying
Option.


(b)           Whenever the Committee deems it appropriate, Stock Appreciation
Rights may be granted without related Options. The terms and conditions of the
award shall be set forth in a Stock Appreciation Rights agreement between the
Company and the Participant in written or electronic form. The following
provisions apply to all Stock Appreciation Rights that are granted without
related Options:


(i)           Stock Appreciation Rights shall entitle the Participant, upon the
exercise of all or any part of the Stock Appreciation Rights, to receive from
the Company an amount equal to the excess of (x) the Fair Market Value on the
date of exercise of the Company Stock covered by the surrendered Stock
Appreciation Rights over (y) the Fair Market Value on the Date of Grant of the
Company Stock covered by the Stock Appreciation Rights. The Committee may limit
the amount that the Participant may be entitled to receive upon exercise of the
Stock Appreciation Right.


(ii)           Stock Appreciation Rights shall be exercisable, in whole or in
part, at such times as the Committee shall specify in the Participant’s Stock
Appreciation Rights agreement.


(c)           The manner in which the Company’s obligation arising upon the
exercise of a Stock Appreciation Right shall be paid shall be determined by the
Committee and shall be set forth in the Participant’s stock option agreement (if
the Stock Appreciation Rights are related to an Option) or Stock Appreciation
Rights agreement. The Committee may provide for payment in Company Stock or
cash, or a fixed combination of Company Stock or cash, or the Committee may
reserve the right to determine the manner of payment at the time the Stock
Appreciation Right is exercised. Shares of Company Stock issued upon the
exercise of a Stock Appreciation Right shall be valued at their Fair Market
Value on the date of exercise.


9.           Method of Exercise of Options and Stock Appreciation Rights.


(a)           Options and Stock Appreciation Rights may be exercised by the
Participant by giving notice of the exercise to the Company, stating the number
of shares the Participant has elected to purchase under the Option or the number
of Stock Appreciation Rights he has elected to exercise. In the case of a
purchase of shares under an Option, such notice shall be effective only if
accompanied by the exercise price in full paid in cash; provided that, if the
terms of an Option so permit, or the Committee by separate action so permits,
the Participant may (i) deliver shares of Company Stock (valued at their Fair
Market Value on the date of exercise) in satisfaction of all or any part of the
exercise price (either by actual delivery or attestation), (ii) to the extent
permitted under applicable laws and regulations, deliver a properly executed
exercise notice together with irrevocable instructions to a broker to exercise
all or part of the Option, sell a sufficient number of shares of Company Stock
to cover the exercise price, Applicable Withholding Taxes (if required by the
Committee) and other costs and expenses associated with such sale and deliver
promptly the amount necessary to pay the exercise price and any Applicable
Withholding Taxes or (iii) request that the Company reduce

 
10

--------------------------------------------------------------------------------

 

the number of shares of Company Stock issued by the number of shares having an
aggregate Fair Market Value equal to the aggregate exercise price. The
Participant shall not be entitled to make payment of the exercise price other
than in cash unless provisions for an alternative payment method are included in
the Participant’s stock option agreement or are agreed to in writing by the
Company with the approval of the Committee prior to exercise of the Option.


(b)           The Company may place on any certificate representing Company
Stock issued upon the exercise of an Option or a Stock Appreciation Right any
legend deemed desirable by the Company’s counsel to comply with federal or state
securities laws, and the Company may require of the participant a customary
written indication of his investment intent. Until the Participant has made any
required payment, including any Applicable Withholding Taxes, and has had issued
to him a certificate for the shares of Company Stock acquired, he shall possess
no shareholder rights with respect to the shares.


(c)           Each Participant shall agree as a condition of the exercise of an
Option or a Stock Appreciation Right to pay to the Company Applicable
Withholding Taxes, or make arrangements satisfactory to the Company regarding
the payment to the Company of such amounts. Until Applicable Withholding Taxes
have been paid or arrangements satisfactory to the Company have been made, no
stock certificate shall be issued upon the exercise of an Option or a Stock
Appreciation Right.


As an alternative to making a cash payment to the Company to satisfy Applicable
Withholding Taxes if the Option or Stock Appreciation Rights agreement so
provides, or the Committee by separate action so provides, a Participant may
elect to (i) deliver shares of Company Stock or (ii) have the Company retain
that number of shares of Company Stock that would satisfy all or a specified
portion of the Applicable Withholding Taxes. Any such election shall be made
only in accordance with procedures established by the Committee.


(d)           Notwithstanding anything herein to the contrary, if the Company is
subject to Section 16 of the Act, Options and Stock Appreciation Rights shall
always be granted and exercised in such a manner as to conform to the provisions
of Rule 16b-3.


10.           Nontransferability of Incentive Awards. Incentive Awards shall not
be transferable unless so provided in the award agreement or an amendment to the
award agreement; provided, however, that no transfer for value or consideration
will be permitted without the prior approval of the Company’s shareholders.
Options and Stock Appreciation Rights which are intended to be exempt under Rule
16b-3 (to the extent required by Rule 16b-3 at the time of grant or amendment of
the award agreement), by their terms, shall not be transferable by the
Participant except by will or by the laws of descent and distribution and shall
be exercisable, during the Participant’s lifetime, only by the Participant or by
his guardian or legal representative.


11.           Effective Date of the Plan.  This Plan became effective as of
October 1, 2002, and has been amended and restated effective as of June 23,
2009.


12.           Termination, Modification, Change. If not sooner terminated by the
Board, this Plan shall terminate at the close of business on June 23, 2019. No
Incentive Awards shall be

 
11

--------------------------------------------------------------------------------

 

granted under the Plan after its termination. The Board may terminate the Plan
or may amend the Plan in such respects as it shall deem advisable; provided
that, if and to the extent required by the Code or Rule 16b-3, no change shall
be made that increases the total number of shares of Company Stock reserved for
issuance pursuant to Incentive Awards granted under the Plan (except pursuant to
Section 13), expands the class of persons eligible to receive Incentive Awards,
or materially increases the benefits accruing to Participants under the Plan
unless such change is authorized by the shareholders of the Company.
Notwithstanding the foregoing, the Board may unilaterally amend the Plan and
Incentive Awards as it deems appropriate to ensure compliance with Rule 16b-3
and to cause Incentive Awards to meet the requirements of the Code, including
Code Sections 162(m) and 422, and regulations thereunder. Except as provided in
the preceding sentence, a termination or amendment of the Plan shall not,
without the consent of the Participant, adversely affect a Participant’s rights
under an Incentive Award previously granted to him.


13.           Change in Capital Structure.


(a)           In the event of a stock dividend, stock split or combination of
shares, recapitalization, merger in which the Company is the surviving
corporation, reorganization, reincorporation, consolidation, or other change in
the Company’s capital stock without the receipt of consideration by the Company
(including, but not limited to, the creation or issuance to shareholders
generally of rights, options or warrants for the purchase of common stock or
preferred stock of the Company), the number and kind of shares of stock or
securities of the Company to be subject to the Plan and to Incentive Awards then
outstanding or to be granted thereunder, the aggregate and individual maximum
number of shares or securities which may be delivered under the Plan pursuant to
Section 4, and the exercise price and other terms and relevant provisions of
Incentive Awards shall be appropriately adjusted by the Committee, whose
determination shall be binding on all persons; provided, however, that no
adjustment of an outstanding Option or Stock Appreciation Right may be made that
would create a deferral of income or a modification, extension or renewal of
such Option or Stock Appreciation Right under Code Section 409A except as may be
permitted in applicable Treasury Regulations. If the adjustment would produce
fractional shares with respect to any Restricted Award or unexercised Option or
Stock Appreciation Right, the Committee may adjust appropriately the number of
shares covered by the Incentive Award so as to eliminate the fractional shares.


(b)           If the Company is a party to a consolidation or merger in which
the Company is not the surviving corporation, a transaction that results in the
acquisition of substantially all of the Company’s outstanding stock by a single
person or entity, or a sale or transfer of substantially all of the Company’s
assets, the Committee may take such actions with respect to outstanding
Incentive Awards as the Committee deems appropriate.


(c)           Any determination made or action taken under this Section 13 by
the Committee shall be final and conclusive and may be made or taken without the
consent of any Participant.


14.           Administration Of The Plan. The Plan shall be administered by a
Committee, which shall be appointed by the Board, consisting of not less than
three members of the Board. Subject to paragraph (e) below, the Committee shall
be the Compensation Committee of the Board unless

 
12

--------------------------------------------------------------------------------

 

the Board shall appoint another Committee to administer the Plan. The Committee
shall have general authority to impose any limitation or condition upon an
Incentive Award that the Committee deems appropriate to achieve the objectives
of the Incentive Award and the Plan and, without limitation and in addition to
powers set forth elsewhere in the Plan, shall have the following specific
authority:


(a)           The Committee shall have the power and complete discretion to
determine (i) which eligible employees and directors shall receive an Incentive
Award and the nature of the Incentive Award, (ii) the number of shares of
Company Stock to be covered by each Incentive Award, (iii) whether Options shall
be Incentive Stock Options or Nonstatutory Stock Options, (iv) when, whether and
to what extent Stock Appreciation Rights shall be granted in connection with
Options, (v) the Fair Market Value of Company Stock, (vi) the time or times when
an Incentive Award shall be granted, (vii) whether an Incentive Award shall
become vested over a period of time and when it shall be fully vested, (viii)
when Options or Stock Appreciation Rights may be exercised, (ix) whether a
Disability exists, (x) the manner in which payment will be made upon the
exercise of Options or Stock Appreciation Rights, (xi) conditions relating to
the length of time before disposition of Company Stock received upon the
exercise of Options or Stock Appreciation Rights is permitted, (xii) whether to
approve a Participant’s election (A) to deliver Company Stock to satisfy
Applicable Withholding Taxes or (B) to have the Company withhold from the shares
to be issued upon the exercise of a Nonstatutory Stock Option or a Stock
Appreciation Right the number of shares necessary to satisfy Applicable
Withholding Taxes, (xiii) the terms and conditions applicable to Restricted
Awards, (xiv) the terms and conditions on which restrictions upon Restricted
Awards shall lapse, (xv) whether to accelerate the time at which any or all
restrictions with respect to Restricted Awards will lapse or be removed, (xvi)
notice provisions relating to the sale of Company Stock acquired under the Plan,
and (xvii) any additional requirements relating to Incentive Awards that the
Committee deems appropriate. Notwithstanding the foregoing, no “tandem stock
options” (where two stock options are issued together and the exercise of one
option affects the right to exercise the other option) may be issued in
connection with Incentive Stock Options. The Committee shall have the power to
amend the terms of previously granted Incentive Awards so long as the terms as
amended are consistent with the terms of the Plan and provided that the consent
of the Participant is obtained with respect to any amendment that would be
detrimental to the Participant, except that such consent will not be required if
such amendment is for the purpose of complying with Rule 16b-3 or any
requirement of the Code applicable to the Incentive Award.


(b)           The Committee may adopt rules and regulations for carrying out the
Plan. The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive. The Committee may consult with counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.


(c)           A majority of the members of the Committee shall constitute a
quorum, and all actions of the Committee shall be taken by a majority of the
members present. Any action may be taken by a written instrument signed by all
of the members, and any action so taken shall be fully effective as if it had
been taken at a meeting.

 
13

--------------------------------------------------------------------------------

 

(d)           The Board from time to time may appoint members previously
appointed and may fill vacancies, however caused, in the Committee. If a
Committee of the Board is appointed to serve as the Committee, such Committee
shall have, in connection with the administration of the Plan, the powers
possessed by the Board, including the power to delegate a subcommittee of the
administrative powers the Committee is authorized to exercise, subject, however,
to such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board.


(e)            To the extent permitted by applicable law, the Committee may
delegate to one or more Officers the authority to do one or both of the
following: (i) designate Participants who are not Officers to be recipients of
Incentive Awards, and (ii) determine the number of shares of Company Stock or
units to be subject to such Incentive Awards granted to such Participants;
provided, however, that the Committee’s delegation of this authority shall
specify the total number of shares of Company Stock or units subject to such
delegation, and that, in no event, shall such Officer grant an Incentive Award
to himself or herself.  All other terms and conditions of any Incentive Award
made pursuant to this delegation of authority shall be determined by the
Committee.


(f)           All members of the Committee must be “outside directors” as
described in Code Section 162(m). In addition, all members of the Committee must
be “non-employee directors” as defined in Rule 16b-3.


(g)           Except in connection with a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the terms
of outstanding Incentive Awards may not be amended to reduce the exercise price
of outstanding Options or SARS or cancel outstanding Options or SARs in exchange
for cash, other Incentive Awards or Options or SARs with an exercise price that
is less than the exercise price of the original Options or SARs without
shareholder approval.


15.           Notice. All notices and other communications required or permitted
to be given under this Plan shall be in writing and shall be deemed to have been
duly given if delivered personally or mailed first class, postage prepaid, as
follows:


(a)           If to the Company—at its principal business address to the
attention of the Secretary;


(b)           If to any Participant—at the last address of the Participant known
to the sender at the time the notice or other communication is sent.


16.           Shareholder Rights. No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Company Stock subject to an Incentive Award unless and until such
Participation has satisfied all requirements under the terms of the Incentive
Award.


17.           No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Incentive Award granted under the Plan shall confer upon
any Participant any right

 
14

--------------------------------------------------------------------------------

 

to continue to serve the Company (or a Parent or Subsidiary of the Company) in
the capacity in effect at the time the Incentive Award was granted or shall
affect the right of the Company (or a Parent or Subsidiary of the Company) to
terminate the employment of a Participant with or without notice and with or
without cause.


18.           Interpretation. The terms of the Plan shall be governed by the
laws of the Commonwealth of Virginia, without regard to conflict of law
provisions at any jurisdiction. The terms of this Plan are subject to all
present and future regulations and rulings of the Secretary of the Treasury or
his delegate relating to the qualification of Incentive Stock Options under the
Code. If any provision of the Plan conflicts with any such regulation or ruling,
then that provision of the Plan shall be void and of no effect. As to all
Incentive Stock Options and all Nonstatutory Stock Options with an exercise
price of at least 100% of Fair Market Value of the Company Stock on the Date of
Grant, this Plan shall be interpreted for such Options to be excluded from
applicable employee remuneration for purposes of Code Section 162(m).




IN WITNESS HEREOF, this instrument has been executed as of the 23rd day of June,
2009.




 
CARMAX, INC.
             
By:
  /s/ Keith D. Browning
   
Keith D. Browning
   
Executive Vice President &
   
Chief Financial Officer

 
 
 
 
 
 
 
15